DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-41 are currently pending. Claims 1-13 are addressed below. Claims 14-41 are withdrawn pursuant to a restriction requirement explained below. Accordingly, claims 14-41 have not been further treated on the merits.
	
Information Disclosure Statement
The Information Disclosure Statement (IDS) that was filed on October 2, 2019 complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
This application contains claims directed to the following patentably distinct species.
Species I, figures 1-7C are drawn to a coded image viewer having a guide extension in the rear panel and a U-shaped channel for receiving and laterally sliding a coded image card.
Species II, figures 8-18C are drawn to a coded image viewer having an upper rail, lower rail, and a slot bounded by the upper and lower rails for receiving and laterally sliding a coded image card.
Species III, figures 19-31 are drawn to a coded image viewer having a lever connected to a base of the viewer, a counterweight attached to the lever, and a 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species having a guide extension attached to the rear panel and a channel for sliding the image card; an upper rail, a lower rail, and a slot for sliding the image card; and a lever, counterweight, and podium for pivotally moving the image card. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), such as search queries regarding guide extensions, upper and lower rails, and a podium.
Although some class/subclass may overlap, the applicable prior art for one species my not be compatible with the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant’s attorney on March 16, 2022 a provisional election was made with traverse to prosecute the invention of Species I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-41 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 2 is objected to because of the following informalities:  “lenticles” should read as “lenticules”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing system” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the rear panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the rear panel was not introduced until claim 3, which claim 9 is not dependent on. Appropriate correction is required.
Claim 12 recites the limitation “a coded image card and a plurality of coded images retained on the coded image card” in lines 1-2. Claim 1 already recites the limitation “ a coded image card with a plurality of coded images retained on the coded image card” in lines 4-5. It is unclear whether the limitation in claim 12 is a second coded image card separate from the coded image card of claim 1 or if it is the same coded image card of claim 1. Appropriate correction is required. For examination purposes, examiner has interpreted “a coded image 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McDonald (US 5710666 A) cited in the IDS filed on October 2, 2019, hereinafter McDonald.
Claim 1, McDonald teaches a manually-operated coded image animation device (Fig. 1 shows a manually operated coded animation device) comprising:
a coded image viewer with a front panel (Fig. 1 and 12 show a coded image viewer 10 with a front panel 14) with a first end and a second end (Fig. 1 shows front panel 14 has a first end and a second end), an open-ended slot behind the front panel (Fig. 1 shows a slot 32 behind and coded image decoding elements disposed on the front panel (Fig. 1 shows coded image decoding elements 28 on the front panel 14);
whereby a coded image card with a plurality of coded images retained on the coded image card can be manually inserted into the slot in the coded image viewer (Fig. 1 shows a coded image card 40 that can be manually inserted into the slot 32 of front panel 14; col. 5, lines 20-21 discloses that coded image card 40 has a plurality of images 42) and slid in relation to the coded image viewer to cause the coded image decoding elements to decode the coded images on the coded image card (Fig. 1 and 12 show coded image 40 can be slid in relation to the coded image viewer to cause the coded images to be decoded; col. 3, lines 51-55).
Claim 2, McDonald teaches wherein the coded image decoding elements comprise lenticles retained by the front panel (Fig. 1 shows lenticules 30 on the front panel 14; col. 5, lines 15-16).
Claim 3, McDonald teaches wherein the coded image viewer further comprises a rear panel structure (Fig. 1 shows a rear panel 16) and a base member (Fig. 1 shows a base member 20) and wherein the base member comprises a sliding surface for the coded image card (Fig. 3 shows the base member 20 has a sliding surface 34 for the coded image card 40).
Claim 4, McDonald teaches wherein the base member retains the front panel and the rear panel structure (Fig. 1 shows the bottom member 20 retains the front panel and the rear panel structure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 5710666 A), hereinafter McDonald, in view of Kainen (US 6843009 B2) cited in the IDS filed on October 2, 2019, hereinafter Kainen.
Claim 5, McDonald teaches all the limitations of claim 3 above. McDonald also discloses a biasing system; however, it does not explicitly disclose that the biasing system is for biasing the coded image card into face-to-face contact with the front panel. Regardless, Kainen teaches a biasing system for biasing the coded image card into face-to-face contact with the front panel (Fig. 3A shows a biasing system 68 made to push the surface of the coded image card 59 against the front panel 57).
McDonald and Kainen are both considered analogous to the claimed invention because they are in the same field of endeavor, i.e. manually operated coded image animation devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McDonald to incorporate the teachings of Kainen to add a biasing system that biases the coded image card into face-to-face contact with the front panel because this facilitates insertion of the image card while also keeping a tight fit 
Claim 6, Kainen teaches wherein the biasing system comprises a spring bed (Col. 8, lines 3-11 states that the biasing system 68 is a spring; Fig. 3A shows a spring bed).
Claim 7, Kainen teaches wherein the biasing system further comprises a pressure plate biased toward the front panel by the spring bed (Fig. 3A shows a plate 58 biased toward the front panel 57 by the spring 68).
Claim 8, Kainen teaches a recessed area within the rear panel structure (Fig. 3A shows a recessed area 67) and wherein the spring bed is retained within the recessed area (Fig. 3A shows the recessed area retains the spring 68).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McDonald to add a recessed area within the rear panel because this provides space to install the biasing system while also allowing space to slide the coded image card in between the front panel and the biasing system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 5710666 A), hereinafter McDonald, in view of Seder (US 7151541 B2) cited in the IDS filed on October 2, 2019, hereinafter Seder.
Claims 9 (as best understood), McDonald fails to explicitly disclose a guide extension. However, Seder teaches at least one guide extension that extends beyond the first end of the front panel (Fig. 10-12 show at least one guide extension 54).

Seder fails to disclose a guide extension of the rear panel; Seder’s disclosed guide extensions are on the front panel. However, MPEP § 2144.04 states that the reversal of parts would be an obvious modification to one of ordinary skill in the art. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to put the guide extension on the rear panel of McDonald instead of the front panel because having the guide extension on the rear panel provides a clean and unobstructed view of the front panel and the animated images.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 5710666 A), hereinafter McDonald, in view of Gulick, Jr. et al. (US 6373637 B1), hereinafter Gulick.
Claim 10, McDonald fails to disclose coded image decoding elements that are at a diagonal angle. However, Gulick teaches wherein the coded image decoding elements disposed on the front panel are disposed at a diagonal angle (Fig. 8 shows the decoding elements 74 disposed at a diagonal angle).

Claim 11, McDonald teaches wherein the coded image viewer has a sliding surface that defines a bottom of the slot (Fig. 4 shows sliding surface 34 that defines the bottom of the slot 32) 
McDonald fails to explicitly disclose a diagonal angle of the coded elements measured with respect to the perpendicular surface. However, Gulick teaches wherein the diagonal angle of the coded image decoding elements is measured with respect to perpendicular to the sliding surface (Fig. 7-8 show the diagonal angle of the decoding elements 64 is measured with respect to the perpendicular of McDonald’s sliding surface, i.e. the vertical axis).
Claim 12 (as best understood), McDonald teaches a coded image card and a plurality of coded images retained on the coded image card (Fig. 1 shows a coded image card 40; col. 5, lines 20-21 discloses that coded image card 40 has a plurality of images 42) wherein the coded image card has an edge for sliding along the sliding surface (Fig. 1 shows am edge 56 of the image card 40).
McDonald fails to explicitly disclose that the images on the coded image card are at a diagonal angle. Regardless, Gulick teaches wherein the plurality of coded images retained on the coded image card are disposed at a diagonal angle (Col. 5, lines 41-43 states “The images and wherein the diagonal angles of the coded image decoding elements and the coded images are substantially equal whereby a rate of displayed animation of the coded images per unit movement of the coded image card in relation to the coded image viewer is controlled (The diagonal angles of the coded images and the lenticules are equal; see col. 5, lines 41-43, and col. 5, lines 26-30; see also Fig. 7-8).
Claim 13, Gulick teaches wherein the coded image decoding elements and the coded images retained on the coded image card are disposed at an angle of between 80 and 85 degrees from perpendicular to the to the sliding surface and the edge of the coded image card respectively (Col. 5, lines 41-43 states “The images are rotated to an angle of 10 degree to 80 degree to the vertical…”; col. 5, lines 26-30 states “…lenticules 74 oriented at an angle of 10 degrees to 80 degrees… to the vertical.”).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McDonald to incorporate the teachings of Gulick to make the diagonal angle between 80 and 85 degrees because orienting the images and lenticules at these angles presents both a depth view and a motion sequence view.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwartz (US 2367967 A) discloses an animated picture device with a paper cutout frame with a screen containing vertically ruled lines and an opening wherein a sheet containing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631